Opinión de conformidad y concurrente emitida por el
Juez Asociado Señor Alonso Alonso,
a la cual se une el Juez Asociado Señor Rebollo López.
Concurro con la sentencia de este Foro que determina que el Estado Libre Asociado de Puerto Rico (en adelante E.L.A.), dados los hechos particulares de este caso, es res-ponsable por los daños y perjuicios causados a los demandantes. La falta de diligencia, de supervisión y de investigar adecuadamente una querella legítima presen-tada por un guardia escolar contra un principal de los ni-veles intermedio y superior de una escuela pública, el cual cometió actos lascivos e impúdicos en el plantel escolar en horas de clase con un menor de catorce (14) años de edad —que aunque no era retardado mental tenía inteligencia catalogada como normal-lenta— y que se encontraba en el *399quinto (5to) grado de escuela elemental recibiendo educa-ción especial, unida a la omisión de la maestra del menor (la cual se cruzó de brazos ante una conducta de dicho principal que le preocupaba), constituyeron actos negligen-tes de los funcionarios y empleados del Estado que causa-ron los daños probados al menor y a su familia.
Examinemos el marco conceptual y jurídico dentro del cual debemos colocar y analizar los hechos de este caso y las controversias que éste suscita.
La See. 5 del Art. II de la Carta de Derechos de nuestra Constitución, L.P.R.A., Tomo 1, garantiza el derecho de toda persona a una educación primaria que fomente el pleno desarrollo de su personalidad y el fortalecimiento y respeto de los derechos del hombre y de las libertades fundamentales.
Esta disposición proclama el derecho de todos los puer-torriqueños a la educación, esto es, al “cultivo de la perso-nalidad para expresar de ella lo más humano, en su mejor realización posible”. P. Muñoz Amato, El derecho a la edu-cación y la libertad académica, 24 Rev. C. Abo. P.R. 463, 468 (1964). Véase Pagán Hernández v. U.P.R., 107 D.P.R. 720, 737 (1978).
El Reglamento de Estudiantes del Sistema de Instruc-ción Pública, Departamento de Instrucción Pública, 10 de noviembre de 1988, Preámbulo, dispone que “[l]a aspira-ción fundamental de la escuela pública puertorriqueña es desarrollar al máximo, y en forma integrada las potencia-lidades de nuestros educandos para que puedan disfrutar de una vida creadora y productiva, tanto a nivel personal como en sus relaciones con los otros”.

Vano sería el reconocimiento de este derecho constitucio-nal a la educación primaria si el Estado no le garantiza a sus beneficiarios, particularmente en el nivel primario de enseñanza, la protección y seguridad necesarias para su más amplio ejercicio dentro de los planteles escolares.

Cuando se trata de niños de tierna edad en el nivel pri-*400mario de enseñanza se requiere de las autoridades escola-res (el Estado) —bajo cuyo control los padres de dichos menores han puesto a sus hijos— que tomen las medidas cautelares, preventivas y remediativas necesarias, según las circunstancias, para velar y proteger la salud y el bien-estar de dichos menores. Este es un deber general de previ-sión impuesto por las circunstancias particulares y la na-turaleza de la función que dichos funcionarios y empleados ejercen, y por la especial condición de indefensión de las personas que tienen a su cargo: nuestros niños.
La consecución de estos fines impone en las autoridades escolares en este nivel primario, como parte del deber de brindar protección a los estudiantes, la función de investi-gar adecuadamente y tratar de esclarecer las imputaciones y querellas que los estudiantes, padres, personal docente y policíaco encargado de la vigilancia de los planteles escola-res, sometan a su consideración sobre bases fundamenta-das relacionadas con la conducta impropia del personal do-cente, administrativo, etc. de la escuela.
La función investigativa de los organismos rectores del sistema de instrucción pública primario es una actividad relacionada con la función diaria de las escuelas bajo su jurisdicción. Esta función resulta de suma importancia para los padres, maestros y demás personal que día a día laboran en la encomiable labor de la enseñanza, pues re-sulta medular para la prevención de un sinnúmero de po-sibles problemas en las aulas de nuestro país. De ello de-pende, en gran medida, el bienestar y la seguridad de los beneficiarios del derecho a la educación que se encuentran rodeados de un ambiente hostil, tanto dentro como fuera de la escuela, reflejo de las realidades sociales actuales.
Debemos fomentar el más eficiente desempeño de esta labor investigativa. Los intereses en juego así lo ameritan. De manera alguna, el imponer responsabilidad por la omi-sión de las autoridades escolares del nivel primario en cumplir diligentemente con este deber menoscaba el libre *401ejercicio de dicha función. Al contrario, la imposición de responsabilidad por tal omisión fomenta y promueve su efi-ciente ejercicio. El Estado, so pena de responsabilidad, de-berá exigir su más cabal cumplimiento a sus funcionarios, agentes y empleados.
Frente a los problemas de conducta de los llamados a supervisar y administrar directamente los planteles escola-res primarios en nuestro país, el único remedio disponible para los demás componentes de la escuela es someter las quejas sobre tal conducta ante las autoridades escolares de mayor jerarquía.
La labor pedagógica es fundamental en la formación del individuo, particularmente en los grados primarios.
Los estudiantes en las escuelas públicas de nivel prima-rio son niños de tierna edad. Su inmadurez, inexperiencia e inocencia los coloca frente a maestros, directores y otro personal escolar en una posición donde la autoridad puede formarlos o deformarlos. Los maestros son modelos a los cuales los estudiantes miran como ejemplo. Su influencia en el desarrollo de la personalidad del menor es muy importante. Por ello, el grado de supervisión del Estado sobre quienes tiene a su cargo la delicada encomienda de ayudar a formar el carácter y desarrollar al máximo la personalidad y las potencialidades del niño, en este nivel primario, es mayor que en otros niveles.
Examinemos cuidadosamente los hechos de este caso, según surgen de los autos y de la prueba que desfiló ante el tribunal de instancia.
I
El menor R.M.S.F. es un adolescente que requiere, y ha requerido en el pasado, educación especial. Su inteligencia ha sido catalogada como normal-lenta. No es retardado mental. Aún así, a la edad de catorce (14) años, cuando ocurrieron los hechos que dieron base a esta acción, se en-*402contraba en el quinto grado de la escuela elemental y reci-bía educación especial.
La escuela a la que asistía dicho menor (Escuela Mercado del poblado Rosario en Mayagüez) proveía enseñanza pública para estudiantes de los tres (3) niveles primarios: elemental, intermedio y superior. El nivel elemental, al cual pertenecía el menor R.M.S.F., estaba a cargo de una directora o principal, y el nivel intermedio y superior a cargo de otra persona. El codemandado José Ayala Amely (Ayala Amely) era el principal de los niveles intermedio y superior de la referida escuela. Ambos principales respon-dían directamente al Superintendente de Escuelas de San Germán.
Dicha escuela tenía asignado al guardia escolar Francisco Morales Lugo (el guardia). Desde que el guardia, quien era miembro de la Guardia Escolar adscrita al De-partamento de Instrucción Pública (hoy Departamento de Educación, Ley Núm. 68 de 28 de agosto de 1990 (3 L.P.R.A. see. 391 et seq.)) llegó a la escuela el 5 de diciem-bre de 1986, comenzó a confrontar problemas con Ayala Amely, pues siendo uno de los deberes del guardia impedir que personas ajenas al plantel penetraran a su predios,(1) Ayala Amely traía al plantel jovencitos de catorce (14) años que no eran de la escuela e impedía que el guardia los sa-cara de los predios. Según el testimonio del guardia, Ayala Amely tenía, entre algunos estudiantes, reputación de ser homosexual. El guardia llegó a ver a Ayala Amely “tocán-dole los cachetes y ‘sobando’ a algunos estudiantes varones”. Sentencia, pág. 6. Apéndice VIII, pág. 30.
Las diferencias entre el guardia y Ayala Amely rebasa-ron los meros resentimientos del uno hacia el otro, al punto de que hubo denuncias de Ayala Amely ante la Policía y del guardia ante las autoridades escolares.
El guardia, en específico, remitió el 2 de octubre de 1987 *403un informe extenso al Director Regional de Mayagüez del Departamento de Instrucción Pública. En dicho informe el guardia señalaba, inter alia, con relación a la conducta de Ayala Amely en el plantel:
Conducta del Sr. Administrador que pude capta[r.]
1- Toleraba que algunos estudiantes de su preferencia asistie-ran a la escuela en algunas ocasiones en estado de embria-guez o que habían ingerido bebidas alcohólicas [sic], y yo no podía intervenir para poner disiplina [sic] porque el [sic] me lo prohibía debido a que estos eran sus amigos y no quería disgustarlos.
2- Noté que algunas jovencitas con problemas de conducta y con problemas con los maestros eran referidas al director y este las trataba con malas palabras y las amenazaba con suspenderlas de la escuela sin analizar bien cual [sic] era el motivo del problema, es decir no le daba la importancia que esto tení[a.]
3- En ocasiones llevé estudiantes a donde el director porque me habían faltado el respeto y este no me daba apoyo ni crédito a mis quejas ocasionando que los estudiantes trata-ran de burlarse de mi [sic]. Debido a esta situación me vi obligado a ir donde el Sr. Superindente [sic] a dar la querella. También recibí humillaciones de palabras de padres y madres delante del director y también lo maltrata-ban a el [sic] y no se atrevía actuar como era debido.
6- Tuve acercamiento con ciertas personas supervisores del departamento y le explicaba la problemática y entonces me contestaban [q]ue dejara todas las cosas quietas porque era peligroso ya que supuestamente el Sr.Director pertenecía al partido en el poder y no se podia [sic] hacer nada en contra de él.
7- En ocasiones tuve que aceptar jovencitos en la escuela por-que decían ser sobrinos del director y tenían permiso para permanecer todo el día en la escuela y participar de los beneficios del comedor escolar.En otra ocasión intervine con dos jóvenes de la escuela que habían brincado la verja de la escuela y penetraron en los baños y procedí a llevarlos al cuartel donde el agente Sr. Seda intervino haciendo una querella por la ley 30, antes de hacer la querella se los [sic] comunicamos al director y este dijo que hiciéramos lo que tuviéramos que hacer entonces se procedió [sic] a llevar el caso donde el juez, cando [sic] fuimos citado [sic] a la corte *404yo no pude asistir debido a que tuve que asistir a una re-unión al Dept, de Instrucción [sic] en Hato Re[y,] cuando regresé el agente Seda me informó que el Sr, [sic] Director había [sic] ido donde el juez a informar que estos jóvenes tenían su permiso para entrar a la escuela y entonces la denuncia se cayó y lo [sic] archivaron sin hacer nada al respecto.
9- En ocasiones el director acudía a la escuela con personas ajenas en días y horas fuera de clases.
10- Le daba quejas sobre vandalismos en la escuela y el [sic] no comentaba ni hacía nada para averiguar o corregir el problema, también [sic] pude notar que el director iba a la escuela con una guagua y sacaba sillas y mesas para utili-zarlas en actividades que no eran de la escuela.
11- En una ocasión se acercó a mi [sic] un profesor que tenía un problema con un estudiante para que yo lo llevará [sic] donde el director, el profesor me indicó que el estudiante le había comentado que el director no se atrevía [sic] a decirle nada porque el sabía que el director era homoxesual [sic]. Se habló con el director y se hizo una reunión donde estaba el padre del joven, el director, dos maestro [sic] y yloj] en-tonces el profesor le dijo al director el comentario del estu-diante y este se tornó un poco áborchornado [sic] y le dijo al estudiante que para el [sic] hacer esos comentarios tenía que haber tenido relación con el [sic] de esa índole, pero que si él le pedía perdón entonces todo quedaba olvidado y el [sic] no le guardaría rencor y todo quedó así.
Nota:
de todos estos casos tienen conocimiento algunos supervisores escolares, la policía, el Sr [sic] Cruz Beltran [sic], Sr [sic] Toledo, Sr [sic] Efren Rodriguez [sic] y estos me han solitado [sic] todo por escrito.
Inesperadamente y sin previo aviso el Sr. Toledo me pidió que me necesitaba para trabajar en la escuela Long fellow de San German [sic] donde según el Sr. Toledo tenía problemas con los padres y los estudiantes y el traslado se hizo enseguida. Con este cambio me senti [sic] un poco defraudado porque sé que hize [sic] un buen trabajo en la escuela Laura Mercado del poblado el Rosario y sé que el cambió [sic] se debió a una petición [sic] del Sr [sic] Ayala director de la escuela porque según el Sr [sic] Toledo Ayala le indicó que no necesitaba guardias en su escuela.Me gustaría ustedes [sic] hicieran una investigación de mi persona en todo el poblado del Rosario, con la policí[a,] con los vecinos y padres, madres y estudian-*405tes de dicha escuela. (Énfasis en el original suprimido y én-fasis suplido.) Apéndice VII, págs. 27-28.
Las autoridades escolares no hicieron nada con respecto a este informe del guardia, aunque con posterioridad a los hechos, el Superintendente de Escuelas sostuvo que en dicho informe se hacían “acusaciones muy serias contra el Sr. Ayala Amely”. El Superintendente de Escuelas del área no solicitó una investigación de la conducta alegadamente desplegada en la escuela por Ayala Amely porque creía que la denuncia de homosexualidad era “un asunto difícil de probar”. Sentencia, pág. 7. Apéndice VIII, pág. 36. Por el contrario, la respuesta de las autoridades escolares a las quejas del guardia fue trasladarlo a otra escuela el 21 de diciembre de 1987.
Así las cosas, el 20 de enero de 1988, aproximadamente tres (3) meses después de que el guardia rindiera su in-forme, el menor R.M.S.F. se encontraba en la escuela. Por la tarde, a la hora de salida, se sintió mal pues le dolía el estomago. Caminó hasta la oficina de Ayala Amely, ya que frente a ésta había un cuarto de servicio sanitario, y le pidió permiso a Ayala Amely para usarlo. Ayala Amely le autorizó a usarlo y le manifestó que no se preocupara si la guagua de transporte escolar lo dejaba, pues él lo llevaría en su carro a su casa.
Al cabo de un rato, el menor salió del servicio sanitario. Ayala Amely le preguntó que cómo se sentía. El menor le contestó que aún le dolía “la barriga”. Ayala Amely lo invitó a ir con él a su oficina. Una vez allí, Ayala Amely le dijo al menor que se bajara el cierre de cremallera (zipper) de su pantalón, a lo que el menor accedió creyendo que Ayala Amely le examinaría “la barriga o el ombligo”.
El menor confiaba en Ayala Amely porque éste había dicho que era su amigo, que le quería mucho y que cual-quier ayuda que necesitara se la pidiera. Ayala Amely uti-lizaba ocasionalmente al menor, en horas de clase, para que *406le ayudara a repartir papeles a los maestros. Sentencia, pág. 2. Apéndice VIII, pág. 31.
Tan pronto el menor se bajó el cierre de cremallera de su pantalón Ayala Amely introdujo su mano, le agarró el pene, lo sacó fuera del pantalón y se lo metió en la boca en un acto de copulación oral {fellatio). El menor se quedó sor-prendido, paralizado, sintió asco, miedo y empujó a Ayala Amely al mismo tiempo que le dijo: “Mister, ¿que le pasa, usted es gay?” Apéndice VIII, págs. 31-32. Ayala Amely le respondió que eso no era nada malo, que era algo que él hacía con otros hombres, que otros hombres se lo hacían a él y que también lo hacía con mujeres. El menor le pidió entonces que lo llevara a su casa, a lo cual Ayala Amely accedió diciéndole que no le contara nada de lo sucedido a su padre (el codemandante Manuel Soto Rivera), pues éste podía matarlo. Sentencia, pág. 3. Apéndice VIII, pág. 32.
El niño guardó silencio sobre lo sucedido hasta el día en que su padre, tras haber recibido información inquietante de una de las maestras de la escuela, decidió confrontar al menor. Resultó que, días después de los hechos, la madre del menor (la codemandante Evelyn Fraticelli Rivera) acu-dió a la escuela a buscar las notas del menor y la maestra le comentó que le extrañaba que el principal Ayala Amely enviara frecuentemente al conserje de la escuela a buscar al niño para llevarlo a la oficina. Sentencia, pág. 3. Apéndice VIII, pág. 32. Luego de que la madre le contara ese dato al padre del menor, quien había notado al niño abstraído, in-somne e inapetente, lo confrontó y logró que le contara lo sucedido con Ayala Amely.
El 26 de enero de 1988 (unos seis (6) días después de ocurridos los hechos), enterados los padres del menor de lo sucedido, presentaron una querella ante la Oficina Regional del Departamento de Instrucción Pública en Mayagüez y otra ante la Policía de Puerto Rico. La denuncia policíaca llevó a la presentación de cargos criminales contra Ayala Amely imputándole el delito de actos lascivos e impúdicos. *407Art. 105 del Código Penal, 33 L.P.R.A. sec. 4067. En el caso criminal Ayala Amely se declaró culpable de agresión agra-vada grave, Art. 95 del Código Penal, 33 L.P.R.A. sec. 4032. Fue sentenciado a cumplir dos (2) años de reclusión bajo los beneficios de una sentencia suspendida. Ley Núm. 259 de 3 de abril de 1946 (34 L.P.R.A. sees. 1026-1029).
El 26 de enero de 1988 el Superintendente de Escuelas solicitó al Departamento de Instrucción Pública una inves-tigación de la conducta de Ayala Amely al catalogar de “acusaciones muy serias” las hechas por el guardia Morales Lugo en su informe. Ya había acaecido los hechos por los cuales aquí se reclama responsabilidad al E.L.A. La inves-tigación administrativa culminó con la destitución de Ayala Amely de su puesto en el Departamento de Instruc-ción Pública.
Así las cosas, el 4 de febrero de 1988, los padres del menor, por sí y en representación del niño, instaron de-manda en la que reclamaron indemnización por los daños y perjuicios alegadamente sufridos por las acciones u omisio-nes de Ayala Amely y del Estado Libre Asociado, patrono de Ayala Amely.
Contestada la demanda, el Estado presentó como defen-sas afirmativas su inmunidad por los actos intencionales y/o maliciosos de sus funcionarios, empleados y/o subalter-nos que sean constitutivos de delito, Art. 2 de la Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. see. 3077), y que:
3. Con anterioridad a la fecha en que ocurrieron los hechos el Departamento de Instrucción Pública no tuvo conocimiento de conducta indecorosa y obscena observada por el codemandado José Manuel Ayala Amely. Tampoco se había presentado quere-lla formal alguna al respecto, ante los organismos rectores del citado Departamento.
4. El Departamento de Instrucción Pública actuó diligente-mente ejercitando su deber de previsión y cuidado al relevar de su puesto al codemandado José Manuel Ayala Amely, una vez se enteró de la alegada conducta indecorosa y obscena que se le imputa en la demanda. (Enfasis suplido.) Apéndice II, pág. 6.
*408El codemandado Ayala Amely contestó la demanda e instó reconvención, imputando a los demandantes la pre-sentación de una acción libelosa en su contra.
Celebrado el jucio en su fondo, el foro de instancia dictó sentencia y declaró sin lugar la demanda respecto al Es-tado Libre Asociado y con lugar respecto al codemandado Ayala Amely. De la desestimación en contra del Estado acuden los demandantes ante nos.
h — 1 h — I
No existe controversia sobre los daños sufridos por el menor R.M.S.F. y sus padres a consecuencia de los hechos que motivaron esta acción. Al respecto el foro de instancia determinó, como cuestión de hecho, que:
Quedó demostrado fuera de toda duda que los hechos ante-riormente expuestos fueron eventos sumamente traumatizan-tes para el menor que han requerido tratamiento psicoterapéu-tico desde entonces. Como consecuencia de lo sucedido [R.M.S.F.](2) sintió una gran vergüenza y, a su vez, una gran furia. A veces ha sentido deseos de matar a Ayala Amely aun cuando una de sus mayores preocupaciones es que sea su padre, y no él, quien lo mate.
Según sus propias palabras, [R.M.S.F.] rechazaba todo tipo de “fresquería” y resiente que Ayala Amely lo haya tocado. (De-claró que ni su padre ni su madre le habían visto el pene y no permitían que nadie tocara a [R.M.S.F.]).
La salud emocional de [R.M.S.F.] se vio profundamente afectada. No sale del cuarto, no sale de la casa ya no se rela-ciona con amigos porque éstos lo molestan (el asunto es de pú-blico conocimiento en su comunidad) y le ponen otros nombres. “Becerrito” le dicen unos porque, según [R.M.S.F.] las vacas, al parir, lamen a sus becerritos. También ha tenido que pelear a los puños con motivo de situaciones como ésta. A raíz de los hechos no podía dormir.
La prueba pericial demostró que [R.M.S.F.] padece de un de-sorden de ansiedad por estrés postraumático que consiste de una mezcla de vergüenza, angustia y coraje. Tiene episodios *409oníricos que se asocian con miedo a recibir daño de su medioambiente.
Quedó igualmente demostrado que [R.M.S.F.] es muy vulnerable, es sensible, busca el cariño, se paraliza ante situaciones de estrés y no sabe resistirse ante la autoridad. Tiene las carac-terísticas para ser víctima de sucesos como los de este caso.
En este momento es impredecible el efecto a largo plazo que tendrá este evento en su vida y salud futura. La psicoterapista teme, sin embargo, que por ser [R.M.S.F.] un adolescente que está en pleno proceso de afirmar su identidad puede resultar negativo especialmente en lo que respecta a sus relaciones con personas del sexo opuesto. [R.M.S.F.] continúa bajo tratamiento.
Por su parte los padres de [R.M.S.F.] también sufrieron daños. El padre de [R.M.S.F.], Manuel Soto Rivera (“don Manuel”) ha sufrido grandemente con toda la situación. Con voz trémula y lágrimas en los ojos declaró sobre el inmenso dolor que le ocasionó conocer la verdad de lo sucedido. Han sido mu-chas las noches en que casi no ha podido dormir. Se siente pre-ocupado por el futuro de su hijo. También teme que éste pueda darle rienda suelta al instinto de matar a Ayala Amely. No puede borrar eso de su mente.
Don Manuel expresa que se siente lastimado, triste y aver-gonzado cada vez que alquien le pregunta por “el caso” de [R.M.S.F.]. Eso le sucede frecuentemente. También sufrió mu-cho al ver cómo [R.M.S.F.] se afectó con la situación; al verlo cambiar de un muchacho normal y con amigos a uno retraído, triste y sin amistades.
Por su parte, la madre de [R.M.S.F.], Evelyn Fraticelli Rivera (“doña Evelyn”), también sufrió intensamente. Ella y [R.M.S.F.] lloraron juntos la desgracia. Fue un duro golpe para ella que confiaba mucho en Ayala Amely. Vio cómo [R.M.S.F.] se consu-mía con ese pesar, no comía ni dormía mucho. [R.M.S.F.] se desvelaba algunas noches y la llamaba con pesadillas; ella te-nía que acompañarlo para que se tranquilizara.
Actualmente siente miedo de que Ayala Amely ataque al niño o que éste vaya a tomar venganza contra Ayala Amely. Su su-frimiento no ha terminado. (Enfasis suplido.) Apéndice VIII, págs. 32-34.
I — I
La demanda que los recurrentes han presentado contra el Estado está predicada en dos (2) postulados distintos. En primer lugar, reclaman responsabilidad vicaria del Es-*410tado por la conducta observada por su empleado Ayala Amely hacia el menor el día de los hechos, esto es, por la acción negligente o culposa de dicho empleado. En segundo lugar, reclaman responsabilidad vicaria del Estado por la conducta dejada de observar por otros empleados de éste (autoridades escolares, Superintendente, etc.) al no inves-tigar a tiempo la denuncia del guardia escolar sobre con-ducta sexual desviada y otros incidentes, observada por Ayala Amely tres (3) meses antes del día de los hechos, esto es, por la omisión del E.L.A. en tomar acción afirmativa sobre tal querella y por su maestra no informar de la con-ducta de Ayala Amely con respecto al menor, conducta que era preocupante y poco común del Principal de los niveles superiores de la escuela.
Coincido con la opinión disidente del Juez Asociado Se-ñor Fuster Berlingeri, a la cual se une el Juez Presidente Señor Andréu García, en el análisis que hace la doctrina de Piñeiro Manzano v. E.L.A., 102 D.P.R. 795 (1964)
En situaciones en las que la función pública es discre-cional o altamente valorativa de política pública, el Estado está inmune y no responde por los actos o las omisiones negligentes de sus funcionarios o empleados. Pero, cuando se trata de una función rutinaria de día a día, el Estado sí responde. Piñeiro Manzano v. E.L.A., supra. Es precisa-mente de esta última de la cual trata este caso. Los deman-dantes recurrentes reclaman responsabilidad al Estado predicada en la falta de diligencia de las autoridades esco-lares al no investigar adecuadamente la conducta de Ayala Amely, de la cual tenían conocimiento previo a los hechos.
Al Estado se le imputa negligencia al no tomar acción afirmativa e investigar las querellas que el guardia de la escuela elemental había hecho contra el Principal —y lle-vadas al conocimiento de las autoridades escolares— impu-tándole conducta inapropiada en el desempeño de sus fun-ciones, y por el conocimiento que su maestra y otros empleados escolares tenían de tal conducta.
*411En Elba A.B.M. v. U.P.R., 125 D.P.R. 294, 308 (1990), señalamos:
En el caso de las omisiones, la ocurrencia de éstas sólo dan lugar a una causa de acción en los casos en que exista un deber de actuar. J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1983, pág. 80. Para que ocurra un acto ne-gligente como resultado de una omisión tiene que existir un deber de cuidado impuesto o reconocido por ley, y que ocurra el quebrantamiento de ese deber. (Énfasis suplido.) H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, pág. 183.
Claro está, además del deber de cuidado impuesto o re-conocido en la ley, existe el deber de cuidado general im-puesto por las circunstancias particulares del caso. Ese de-ber de actuar viene impuesto por la naturaleza de la actividad, el riesgo de causar daños, las circunstancias par-ticulares de los afectados y los intereses públicos involucrados.
Cierto es que “no existe ley o reglamento aplicable que le ordene a los funcionarios de las agencias gubernamen-tales realizar investigaciones administrativas automática-mente a la menor insinuación de una posible actuación im-propia de un empleado o funcionario público” en su empleo, pero cuando las circunstancias y la gravedad de la queja, el riesgo implicado en el caso específico, la naturaleza de la actividad pública, la enseñanza de nivel elemental y las circunstancias de las personas afectadas proveen una base razonable para concluir que dicho empleado o funcionario está incurriendo en una seria violación a las normas insti-tucionales y a los derechos de los beneficiarios del derecho a la educación, el deber de prever en forma general exige que se proceda a investigar la queja y tomar las medidas cau-telares, que exijan las circunstancias, para evitar probables consecuencias dañinas razonablemente previsibles. No ha-cerlo es un claro abuso del grado tolerable de abuso de discreción de dichos funcionarios y expone al Estado a res*412ponder por tales daños. El alto grado de protección social de nuestros niños no tolera una equivocación crasa o teme-raria en las funciones investigativas en tales circunstancias. Cf. Hernández v. E.L.A., 116 D.P.R. 293 (1985). De hecho, el Reglamento del Departamento de Ins-trucción Pública Núm. 344 de 31 de agosto de 1968 (18 R. & R.P.R. sec. 31-174) dispone que:
Cualquier alumno de las escuelas públicas de Puerto Rico que se creyere víctima de alguna injusticia deberá quejarse a su profesor, y si la queja fuere contra su profesor, principal auxiliar o principal, deberá dirigirse al superintendente de escuelas del distrito, de cuya decisión podrá apelar, si necesario fuese, al Secretario de Instrucción Pública; pero en ningún caso podrá el alumno abandonar la escuela y conservar al mismo tiempo su calidad de alumno de ella.
Los alumnos de las escuelas públicas de Puerto Rico tendrán derecho a quejarse y a protestar con el respeto y decoro debidos de los actos de sus profesores y principales, o principales auxi-liares, pero deberán permanecer en la escuela hasta que tales quejas o protestas hayan sido investigadas y resueltas; y mien-tras permanezcan en la escuela deberán conducirse con respeto y obediencia. (Énfasis suplido.)(3)
Mayor obligación de investigar y resolver se le impone a las autoridades escolares cuando quien se queja y protesta de los actos del Principal de una escuela pública es el guar-dia del Cuerpo de Seguridad Escolar del plantel. A dicho funcionario la ley le impone el deber de proteger la vida y propiedad de la comunidad escolar, 18 L.P.R.A. see. 141d(a); vigilar y proteger la seguridad y el orden público en la escuela y sus alrededores, 18 L.P.R.A. sec. 141d(b); hacer cumplir las leyes del E.L.A., 18 L.P.R.A. sec. 141d(d), así como los reglamentos y las normas del Departamento de Instrucción Pública, 18 L.P.R.A. sec. 141d(e)(7). Pero, *413sobre todo, a este cuerpo policíaco el Estado le impone el deber de “[desarrollar un sistema que garantice la preven-ción y la no comisión de actos delictivos dentro y en los alrededores de los planteles escolares 18 L.P.R.A. see. 141d(c). Para ello, actúa en coordinación con las autorida-des escolares y, por ello, sus querellas deben ser atendidas por éstas con la diligencia que las circunstancias ameriten.
En Estremera v. Inmobiliaria Rac., Inc., 109 D.PR. 852, 856 (1980), advertimos que existen ciertas actividades, tales como las llevadas a cabo por las escuelas, que por su naturaleza esencial vienen “obligados a ofrecer un grado de protección y seguridad independiente del que puedan pro-veer las agencias de seguridad pública”.
Al aplicar esta norma a la responsabilidad de la Univer-sidad de Puerto Rico por los daños sufridos por una estu-diante universitaria debido a la conducta criminal inten-cional (agresión sexual) perpetrada dentro de sus facilidades por un tercero extraño, resolvimos en Elba A.B.M. v. U.RR., supra, pág. 314, que:
El grado de seguridad que viene obligada a ofrecer una institu-ción educativa depende de la naturaleza de la institución, su localización y de la manera en que funciona y ofrece sus servicios. (Enfasis suplido.)
Las escuelas públicas, a tenor con la Ley Núm. 26 de 5 de junio de 1985 (18 L.P.R.A. see. 141 et seq.), proveen pro-tección a sus estudiantes, independiente de la que brinda la Policía estatal, a través del Cuerpo de Seguridad Escolar implantado por dicha ley. La Ley Núm. 26, supra, dispuso, como política pública, que:
Por cuanto ha sido siempre política del Estado Libre Asociado de Puerto Rico el velar y proteger la salud y el bienestar de los menores; por cuanto, en la mayoría de los casos ha sido y es el sistema de instrucción pública quien acoge los estudiantes de las escuelas públicas del país durante una parte considerable del día; por cuanto, se ha venido experimentado [sic] en nuestra Isla un continuo aumento en la criminalidad y en los sucesos de *414violencia y de vandalismo que han ocurrido en los planteles escolares recientemente, se hace por tanto urgente y necesario crear un cuerpo de orden público bajo la dirección del Secreta-rio de Instrucción Pública para la más eficaz protección de la seguridad de los estudiantes, maestros, personal no docente así como de las facilidades físicas escolares. (Enfasis suplido.) 18 L.P.R.A. see. 141.
El Cuerpo de Seguridad Escolar es un “cuerpo de segu-ridad independiente” de la Policía de Puerto Rico, adscrito al Departamento de Instrucción Pública, 18 L.P.R.A. see. 141b, pero que funciona en coordinación con la Policía es-tatal y la Guardia Municipal para prevenir y combatir el crimen. 18 L.P.R.A. sec. 141e. Sus facultades están clara-mente delimitadas en la ley. 18 L.P.R.A. sec. 141d.
En el caso de autos, el incumplimiento del deber de brindar protección a los estudiantes no provino de un miembro del Cuerpo de Seguridad Escolar. El guardia ads-crito a dicho cuerpo cumplió a la saciedad con sus deberes e informó, por escrito, las fallas que encontró en la Escuela Laura Mercado a las autoridades escolares encargadas de investigar la conducta y las ejecutorias dentro del plantel de las personas bajo su jurisdicción, en especial del Principal de la escuela intermedia y superior Ayala Amely. La controversia no es, por lo tanto, si el Estado incumplió su deber de proveer un grado de protección y seguridad, inde-pendiente del provisto por las agencias de seguridad pública. El “issue” es si el Estado incumplió con su deber de investigar unas quejas producto de la implantación del sis-tema de seguridad independiente, esto es, producto de los hallazgos de un miembro del Cuerpo de Seguridad Escolar.
Para determinar la negligencia del Estado, si alguna, debemos primeramente atenernos a la naturaleza de la re-lación entre las autoridades escolares y sus supervisados, y las circunstancias de los protagonistas de esa relación. 31 L.P.R.A. see. 3021.
La negligencia en que incurren las autoridades escola-*415res depende de que éstas hayan omitido desplegar aquella diligencia necesaria para investigar las quejas que sobre sus supervisados se han presentado y que ponen en riesgo la adecuada protección y seguridad de sus estudiantes, to-mando en consideración “las circunstancias de las perso-nas, del tiempo y del lugar”. Art. 1057 del Código Civil, 31 L.P.R.A. see. 3021.
¿Era razonablemente previsible la ocurrencia de los he-chos y sus consecuencias dañinas que dan base a esta ac-ción? ¿Era el riesgo implicado de tal naturaleza que las autoridades escolares debían anticipar esos resultados da-ñosos? ¿Ejercieron las autoridades escolares aquella dili-gencia debida, que el hombre prudente y razonable ejerce-ría, ante el peligro presente en las circunstancias de este caso? Estas son las interrogantes que debemos contestar antes de determinar si el E.L.A. fue negligente en este caso.
Aquí las autoridades escolares no ejercieron la diligen-cia debida frente a las quejas del guardia escolar. Estas quejas, de variada índole, imputaban al principal de la es-cuela serias irregularidades en el cumplimiento de sus de-beres de supervisión y administración de la Escuela Laura Mercado del poblado Rosario de Mayagüez. Veamos.
Entre los deberes del director de escuelas se encuentra el mantener la buena disciplina, 18 R. & R.RR. sec. 31-41(15), “conduciéndose ellos mismos con propiedad” dentro de la escuela, 18 R. & R.P.R. see. 31-41(8); no permitir la entrada de personas ajenas al plantel excepto con el per-miso escrito del Secretario de Instrucción Pública, 18 R. & R.P.R. see. 31-41(9).
Según el informe del guardia, el Principal Ayala Amely permitía la entrada de estudiantes de su preferencia en estado de embriaguez al plantel escolar, en claro incumpli-miento de su deber de velar por la disciplina. Peor aún, no aceptaba la intervención del guardia para solucionar la si-tuación, todo ello en clara interferencia con los deberes del *416guardia. Del mismo modo, dejaba que los estudiantes hu-millaran al guardia en claro menoscabo de la autoridad de ese funcionario. La interferencia con los deberes del guar-dia, según el informe, llevó al principal a acudir a los tribunales para abogar por jóvenes transgresores y lograr el archivo de las denuncias presentadas contra éstos. Tam-bién permitía la entrada ilegal de jóvenes ajenos a la es-cuela a los predios del plantel, todo ello en violación a la ley y a los deberes de su puesto.
En el caso de autos era previsible que la inacción de las autoridades escolares frente a las quejas del guardia pro-bablemente desembocaran en daños hacia los estudiantes de la escuela. No sólo era previsible que el propio Principal. podía causar daño a uno de sus estudiantes, sino que un tercero ajeno a la escuela pudiera causarlos dado el hecho de la conducta permisiva del Director hacia la entrada de estas personas al plantel. Aquí el informe del guardia se-ñalaba cómo la imputación de conducta sexual desviada al principal había permitido que un joven intervenido por el guardia saliera impune de sanción, aun cuando un maestro había presentado la queja ante el guardia y el Principal.
Del mismo modo, podía un hombre prudente y razona-ble anticipar que el Principal probablemente saciaría su apetito sexual con uno de los niños de la escuela, como efectivamente ocurrió meses más tarde.
Cabe señalar que las autoridades escolares tenían cono-cimiento del informe con tres (3) meses de antelación a la fecha de los hechos. Tan conscientes eran que, a raíz del informe del guardia escolar, el propio Superintendente de Escuelas, Sr. Ángel Pablo Toledo, visitó la Escuela Laura Mercado para indagar con los empleados del plantel la ve-racidad de las imputaciones. Sin embargo, este funcionario entendió que no era necesario someter al Principal al pro-cedimiento disciplinario pues, según él, la conducta homosexual del Principal era de difícil comprobación. En su lu-*417gar, decidió trasladar al guardia. Su investigación superficial fue inadecuada.
La retención del Principal en la escuela representaba un peligro significativo de causar daños a cualquier estu-diante, empleado u otra persona bajo su autoridad. Cf. Morrison v. State Board of Education, 461 P.2d 375, 391 (Cal. 1969).
En Estados Unidos los tribunales han resuelto que cuando la conducta homosexual de un maestro adviene pú-blica, aumenta la posibilidad de notoriedad y conlleva un disloque en el funcionamiento del salón de clases y una disminución de la efectividad de la enseñanza del maestro. Gaylord v. Tacoma School District No. 10, 85 Wash. 2d 348, 535 P.2d 804; 434 U.S. 879 (1977) cert. denegado.
Además, existe una relación especial entre el estudiante y la escuela que le impone a ésta un deber de protección particular. Shaney v. Winnebago County Department of Social Services, 109 S. Ct. 998 (1989), comentado en Notas, Children: When Teachers Sexually Abuse Children: The School District’s Duty to Investigate, 43 Okla. L. Rev. 687 (1990).
Recuérdese que el maestro de escuela elemental consti-tuye un modelo en el desarrollo de la personalidad del niño. M. Schneider-Vogel, Gay Teachers in the Classroom: A Continuing Constitutional Debate, 15 J.L. & Educ. 285 (1986); Developments in the Law — Sexual Orientation and the Law, 102 Harv. L. Rev. 1509 (1989); D. Johnson, Survey of School Principals Regarding Alleged Homosexual Teachers in the Classroom: How likely (Really) Is Discharge?, 10 U. Dayton L. Rev. 599 (1984 — 1985); R. Rubenstein y P. Froy, Of a Homosexual Teachers; Beneath the Mainstream of Constitutional Equalities, 6 Tex. L. Rev. 183 (1978).
Claro está, nuestra decisión de hoy no pasa juicio sobre el tema del homosexualismo propiamente, sino que se fun-damenta en los hechos particulares de este caso en el cual obviamente hubo negligencia de parte de los funcionarios *418públicos involucrados al no investigar adecuadamente un patrón de conducta de un principal contrario a la regla-mentación vigente. Dicha negligencia fue la causa de los daños causados al menor.

Pero, aún hay más.

En la relación de hechos destacamos que el nivel elemental al cual pertenecía el menor R.M.S.F. estaba a cargo de una directora o principal, y el nivel intermedio y superior, a cargo de Ayala Amely. Días después de los hechos, la madre del menor acudió a la escuela a buscar las notas de éste y su maestra (del nivel elemental) le comentó que le “extrañaba” que el Principal (de la intermedia y superior) Ayala Amely enviara frecuentemente al conserje de la es-cuela a buscar el niño para llevarlo a la oficina y utilizarlo en otras tareas.
La maestra, que tenía conocimiento de estos hechos fre-cuentes y que tenía bajo su responsabilidad al menor, tenía el deber de investigar por qué frecuentemente el Principal de la escuela intermedia y superior enviaba a un empleado (conserje) de la escuela a buscar al menor para llevarlo a su oficina. El deber es patente cuando ella sostuvo que tal actuación le extrañaba. Su omisión de no informar e inves-tigar constituyó de por sí negligencia y ciertamente, de ha-ber actuado afirmativamente y haber prohibido que el me-nor bajo su supervisión en el nivel fuera requerido por un principal de la escuela intermedia y superior, sin explica-ción alguna en el horario regular de clases y sin autoriza-ción de su maestra, pudo haber evitado el que ocurrieran los hechos de este caso. La relación causal entre esta omi-sión de su obligación clara y el daño causado al menor es patente.
Todos estos factores nos llevan a concluir que las auto-ridades escolares incumplieron negligentemente con su de-ber de ofrecer una protección adecuada a los estudiantes al no ejecutar sus funciones rutinarias de investigar las que-jas sobre la conducta del principal.
*419Ahora bien, para que exista responsabilidad del Estado por la omisión negligente de sus funcionarios o empleados, es necesario que entre el daño causado y la negligencia de éstos exista relación causal, esto es, que el daño ocasionado haya sido previsible y evitable de haberse realizado a tiempo la acción omitida. Cf. Rodríguez v. Colón Colón, 103 D.P.R. 493, 499-501 (1975); Negrón v. Orozco Rivera, 113 D.P.R. 712 (1983); Hernández v. E.L.A., 116 D.P.R. 293 (1985).
Por un lado, de haberse realizado a tiempo la investiga-ción de la conducta del Principal, no nos queda duda que el ataque sexual del que fue víctima el menor pudo haberse evitado. La conducta observada por Ayala Amely, según descrita por el guardia en su informe, justificaba que el asunto fuera sometido al procedimiento disciplinario. Cf.: Sarac v. State Board of Education, 57 Cal. Rptr. 69 (1967); Morrison v. State Board of Education, supra.
De investigarse y someterse al procedimiento disciplina-rio las quejas del guardia relacionadas con la conducta en el plantel del Principal Ayala Amely, quien cae dentro del servicio de carrera, éste podía enfrentar cargos que podían culminar en su destitución del servicio.
Los tres (3) meses que tuvo el Departamento de Instruc-ción para iniciar y concluir su investigación eran más que suficientes para resolver el problema de la Escuela Laura Mercado. Aun cuando no se hubiera concluido el procedi-miento disciplinario en ese término, sin duda que su inicia-ción tendrá un efecto paralizante en la conducta desviada del Principal, pues con mayor probabilidad éste se absten-dría de incurrir en ella conociendo que estaba bajo investi-gación y sujeto a una posible destitución de su puesto como sanción disciplinaria.
Por otro lado, el conocimiento de la maestra del menor de la anómala conducta del Principal del nivel secundario de la escuela, de requerir frecuentemente a un niño del nivel primario, debió mover a dicha maestra a tomar ac-*420ción afirmativa para impedir la continuación de tales requerimientos. Nada impedía que dicha maestra le comu-nicara la situación a la principal del nivel primario para que ésta evitara esa situación. Nada de eso se hizo.
En estas circunstancias debemos concluir que la omi-sión e inacción de los funcionarios del Departamento de Instrucción Pública fue la causa adecuada de los daños ocasionados por la acción culposa del principal. Por ello, el Estado debe responder solidariamente con el principal por los daños que le fueron ocasionados a los recurrentes.
Por todo lo anterior, concurro con la sentencia que hoy dictamos.
— O —

(1) Cf. Ley Núm. 30 de 16 de mayo de 1972 (33 L.P.R.A. see. 2091).


(2) Para protección de la identidad de este menor utilizamos las iniciales de su nombre.


(3) El Reglamento del Departamento de Instrucción Pública Núm. 344 de 31 de agosto de 1968 fue sustituido en parte por el Reglamento de Estudiantes del Sistema de Instrucción Pública, Departamento de Instrucción Pública, de 10 de noviembre de 1988, Art. V(A) y (B). Este artículo fue enmendado el 7 de diciembre de 1989.